HUDSON, Judge, dissenting.
I agree with the majority that the findings do not support a conclusion that the juvenile Th.B. sustained serious physical injury inflicted by the father. Thus, I agree that the adjudication of abuse is improper on that basis.
However, the court also adjudicated all four of the children neglected within the meaning of G.S. § 7B-101(15), based on inappropriate discipline of the three boys, which resulted in "an environment injurious to [the] welfare" of the daughter. This section of the statute does not require a showing of serious injury. Thus, I would affirm the adjudication order on this statutory basis alone, and I respectfully dissent.